 

Exhibit 10.26

 

 



SUBSCRIPTION AGREEMENT

 

Ladies and Gentlemen:

 

1. Subscription.  The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from Rackwise, Inc., a Nevada
corporation (the “Company”), the number of units (the “Units” or the “PPO
Units”) set forth on the signature page hereof at a purchase price of $0.15 per
Unit (the “Purchase Price”). Each Unit consists of (i) one (1) share of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), and (ii) a
five (5) year warrant (each, an “Investor Warrant” and collectively, the
“Investor Warrants”) to purchase one (1) share of Common Stock at an exercise
price of $0.30 per share. The form of Investor Warrant is annexed hereto as
Exhibit A. The Investor Warrants will have “weighted average” anti-dilution
protection subject to customary exceptions, including but not limited to,
issuances under the Company’s 2011 Equity Incentive Plan.

 

2. Offering.  (a) This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement, as
amended or supplemented from time to time, including all attachments, schedules
and exhibits hereto, relating to the offering (the “Offering”) by the Company of
a maximum of twenty five million (25,000,000) Units (the “Maximum Offering
Amount”). In the event the Maximum Offering Amount is sold, the Placement Agent
(as defined below) and the Company shall have the right to place an additional
five million (5,000,000) Units to cover over-allotments.

 

(b) Subject to Section 5 of this Subscription Agreement, provided that the
Purchaser subscribes for the Units in the Offering for the amount equal to at
least fifty percent (50%) of the subscription amount(s) such Purchaser
previously invested in the aggregate in the private placements conducted by the
Company since September 21, 2011 (collectively, “Prior Offerings”), the Company
will reduce the exercise price of such Purchaser’s unexercised warrants, if any,
issued by the Company in the Prior Offerings (the “Prior Warrants”) to $0.30
(“New Warrant Exercise Price”). The Purchaser understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to determine if
the Purchaser’s subscription(s) in the Prior Offerings entitles such Purchaser’s
Prior Warrants to have the New Warrant Exercise Price, notwithstanding the
acceptance of the Purchaser’s subscription by the Company under this
Subscription Agreement. Subject to Section 5 of this Subscription Agreement, in
the event such determination is made by the Company, no action in connection
with the Prior Warrants will be required by the Purchaser and the Company will
provide such Purchaser with a determination letter setting forth which Prior
Warrants and the number of such warrants were deemed by the Company to have the
exercise price equal to the New Warrant Exercise Price. The Purchaser
acknowledges and agrees that any such determination shall be binding upon the
Purchaser.

 

3. Payment.  The Purchaser will send directly a check payable to, or will make a
wire transfer payment to, “CSC Trust Company of Delaware, Escrow Agent for
Rackwise, Inc.” in the full amount of the Purchase Price of the Units being
subscribed for. Wire transfer instructions are set forth under the heading “To
subscribe for Units in the private offering of Rackwise, Inc.” Such funds will
be held for the Purchaser’s benefit in escrow pursuant to the terms of the
Escrow Agreement entered into by and among the Company, Escrow Agent (as defined
below) and the Placement Agent (as defined below), in the form attached hereto
as Exhibit B, and will be returned promptly, without interest or offset if this
Subscription Agreement is not accepted by the Company or the Offering is
terminated pursuant to its terms by the Company prior to the Closing (as defined
in Section 4). Together with a check for, or wire transfer of, the full Purchase
Price, the Purchaser is delivering a completed and executed Signature Page to
this Subscription Agreement, together with the Purchaser’s completed Accredited
Investor Certification, Investor Profile and Anti-Money Laundering Information
Form, in the form attached to this Subscription Agreement, and any other
documents, agreements, supplements and additions thereto required by the Company
(collectively, the “Subscription Documents”).

 



1

 

 

4. Deposit of Funds.  All payments made as provided in Section 3 hereof shall be
sent directly to CSC Trust Company of Delaware (the “Escrow Agent”) or by the
Company and credited as soon as practicable after receipt thereof with the
Escrow Agent, in a non-interest-bearing escrow account (the “Escrow Account”).
The initial closing of the purchase and sale of the Units (the “Closing”) shall
take place as soon as practicable following the satisfaction of the conditions
to the Closing set forth herein. There may be multiple Closings until such time
as all the Units offered pursuant to this Subscription Agreement are sold,
subject to over-allotment (the date of any such Closing is hereinafter referred
to as a “Closing Date”). Subject to the satisfaction of the terms and conditions
of this Subscription Agreement, on each Closing Date, (i) the Escrow Agent shall
deliver to the Company in accordance with the terms of the Escrow Agreement the
full Purchase Price for the Units to be issued and sold to the Purchaser(s) on
such Closing Date, and (ii) the Company shall promptly thereafter deliver
directly to the Purchaser(s), the shares of Common Stock comprising the
purchased Units and the applicable number of Investor Warrants, duly executed on
behalf of the Company. The last of such Closings will occur on or before
December 30, 2012, which date may be mutually extended by the Company and the
Placement Agent in writing until February 1, 2013 (the “Termination Date”). Each
Closing shall occur on a Closing Date at the offices of Gottbetter & Partners,
LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022 (or such other
place as is mutually agreed to by the Company and the Purchaser(s)).

 

5. Acceptance of Subscription.  The Purchaser understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for Units, in whole or in part, prior to
the Closing of such Units, notwithstanding prior receipt by the Purchaser of
notice of acceptance of this subscription. The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Subscription Agreement. If this subscription is rejected
in whole or the Offering is terminated, all funds received from the Purchaser
will be returned without interest or offset, and this Subscription Agreement
shall thereafter be of no further force or effect. If this subscription is
rejected in part, the funds for the rejected portion of this subscription will
be returned without interest or offset, and this Subscription Agreement will
continue in full force and effect to the extent this subscription was accepted.

 

6. Placement Agent.  Gottbetter Capital Markets, LLC has been engaged as
non-exclusive placement agent in connection with the Offering (the “Placement
Agent”). The Placement Agent, a licensed broker-dealer with the Financial
Industry Regulatory Authority (“FINRA”), has been engaged as the non-exclusive
Placement Agent for the Offering on a best efforts basis pursuant to the terms
of a placement agency agreement (the “Placement Agency Agreement), dated as of
September 1, 2012, entered into between the Company and the Placement Agent. The
Placement Agent together with other participating broker-dealers, including
sub-agents, if any, will be paid a cash commission of up to 10% of funds raised
in the Offering plus broker warrants to purchase such number of shares of Common
Stock up to a maximum of 10% of the number of shares of Common Stock contained
in the Units sold in the Offering, which warrants shall be identical to the
Investor Warrants in all material respects, except that (i) the resale of the
Common Stock underlying broker warrants will not be covered by a registration
statement and (ii) the broker warrants will have an exercise price of $0.15 per
share.

 



2

 

 

7. Representations and Warranties of the Purchaser.  The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

 

(a) None of the Units, the shares of Common Stock underlying the Units, the
Investor Warrants or the shares of Common Stock issuable upon exercise of the
Investor Warrants (the “Investor Warrant Shares”) offered pursuant to this
Subscription Agreement are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D (“Regulation D”) and/or Regulation S
(“Regulation S”) each as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;

 

(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received this Subscription Agreement
and all other documents requested by the Purchaser, have carefully reviewed them
and understand the information contained therein;

 

(c) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Units, the Common Stock, the Investor Warrants or the
Investor Warrant Shares, or passed upon or endorsed the merits of the offering
of the Units;

 

(d) All documents, records, and books pertaining to the investment in the Units
have been made available for inspection by such Purchaser and its Advisers, if
any;

 

(e) The Purchaser and/or its Advisers, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the offering of the Units and the business,
financial condition and results of operations of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;

 

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated herein;

 

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

 



3

 

 

(h) Subject to Section 6(a), the Purchaser has taken no action that would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Subscription Agreement or the transactions contemplated
hereby (other than commissions to be paid by the Company to the Placement Agent
and other participating broker-dealers, if any);

 

(i) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto;

 

(j) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisers;

 

(k) The Purchaser is acquiring the Units solely for such Purchaser’s own account
for investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the shares of Common Stock, the Investor Warrants or the
Investor Warrant Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement;

 

(l) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the securities included in the Units may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available (including, without limitation, under
Regulation S). Legends to the following effect shall be placed on the securities
included in the Units to the effect that they have not been registered under the
Securities Act or applicable state securities laws:

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE
THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE
SATISFACTORY TO THE COMPANY.

 



4

 

 

Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent with respect to the Common Stock
comprising part of the Units and the Investor Warrant Shares and on the
Company’s books with respect to Units and the Investor Warrants. The Company has
agreed that purchasers of the Units will have, with respect to the shares of
Common Stock comprising part of the Units and the Investor Warrant Shares,
piggyback registration rights, the terms of which are discussed in Section 18
hereof. Notwithstanding such piggyback registration rights, there can be no
assurance that there will be any market for resale of the Common Stock or the
Investor Warrant Shares, nor can there be any assurance that such securities
will be freely transferable at any time in the foreseeable future. In addition,
the Investor Warrants issued to Purchasers purchasing Units in this Offering in
an offshore transaction outside the United States in reliance on Regulation S
will bear an additional restrictive legend to the following effect:

 

THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
“U.S. PERSON” OR A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE
UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR ANY OTHER EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM
REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION MUST BE SATISFACTORY TO THE COMPANY.

 

(m) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Units for an indefinite period of time;

 

(n) The Purchaser is aware that an investment in the Units is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth in the “Risk Factors” section of the Company’s
Registration Statement on Form S-1, as amended (Registration No. 333-179020)
filed with the SEC on May 29, 2012 and, in particular, acknowledges that the
Company has a limited operating history, has had operating losses since
inception, and is engaged in a highly competitive business;

 

(o) The Purchaser either

 

i.meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Rule 501(a)(3) of Regulation D
and as set forth on the Accredited Investor Certification contained herein; or

 



5

 

 

ii.is not a “U.S. Person” as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL the
appropriate section of the Accredited Investor Certification to confirm their
careful review and understanding of this Section 7(o)(ii)):

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

B.a partnership or corporation organized or incorporated under the laws of the
United States;

 

C.an estate of which any executor or administrator is a U.S. Person;

 

D.a trust of which any trustee is a U.S. Person;

 

E.an agency or branch of a foreign entity located in the United States;

 

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

H.a partnership or corporation: (A) organized or incorporated under the laws of
any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 

And, in addition:

 

I.the Purchaser was not offered the Units in the United States;

 

J.at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 

K.the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 

(p) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 



6

 

 

(q) The Purchaser and its Advisors have been furnished with all documents and
materials relating to the business, finances and operations of the Company and
all such other information that the Purchaser and/or its Advisors have requested
and deemed material to making an informed investment decision regarding its the
Securities. The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained herein
and all documents received or reviewed in connection with the purchase of the
Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, including the annual reports, quarterly reports, current reports,
registration statements and other information filed by the Company with the SEC
(see www.sec.gov), and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers;

 

(r) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of the Units. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company and the Placement Agent immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the securities contained in the Units;

 

(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

 



7

 

 

(t) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

 

(u) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in this Subscription Agreement were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon;

 

(v) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained herein;

 

(w) Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;

 

(x) The Purchaser’s substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units;

 

(y) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT
AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. RELIANCE ON AN
EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH
AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE SATISFACTORY TO THE
COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;

 

The Purchaser acknowledges that the Company was, until September 21, 2011, a
“shell company” as defined in Rule 12b-2 under the U.S. Securities Exchange Act
of 1934, as amended (the “Exchange Act”). Pursuant to Rule 144(i), securities
issued by a current or former shell company (that is, the securities included in
the Units) that otherwise meet the holding period and other requirements of Rule
144 nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Current
Reports on Form 8-K reports. As a result, the restrictive legends on
certificates for the securities included in the Units cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement. The Company included current “Form 10
information” reflecting that it was no longer a shell company in its Current
Report on Form 8-K, as amended, which was initially filed with the SEC on
September 27, 2011.

 



8

 

 

(z) In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;

 

(aa) (For ERISA plans only).  The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

(bb) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(cc) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
and the Placement Agent should the Purchaser become aware of any change in the
information set forth in these representations. The Purchaser understands and
acknowledges that, by law, the Company may be obligated to “freeze the account”
of the Purchaser, either by prohibiting additional subscriptions from the
Purchaser, declining any redemption requests and/or segregating the assets in
the account in compliance with governmental regulations, and the Placement Agent
may also be required to report such action and to disclose the Purchaser’s
identity to OFAC. The Purchaser further acknowledges that the Company may, by
written notice to the Purchaser, suspend the redemption rights, if any, of the
Purchaser if the Company reasonably deems it necessary to do so to comply with
anti-money laundering regulations applicable to the Company and the Placement
Agent or any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs;

 



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



9

 

 

(dd) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below; and

 

(ee) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(ff) The Purchaser acknowledges that Adam S. Gottbetter is the owner of
Gottbetter Capital Group, Inc., Gottbetter & Partners, LLP (“G&P”) and
Gottbetter Capital Markets, LLC (collectively, the “G&P Entities”). Gottbetter
Capital Group, Inc. and/or its affiliates may from time to time own shares of
the Company. G&P is the corporate and securities counsel to the Company and
receives legal fees in accordance with an executed retainer agreement between
the Company and G&P. Gottbetter Capital Markets, LLC is the placement agent for
this Offering, for which it will receive placement agent fees in accordance with
the executed Placement Agency Agreement.

 



 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.



 



10

 

 

(gg) The Purchaser acknowledges that the net proceeds from the Offering will be
used by the Company as general working capital.

 

8. Representations and Warranties of the Company. Except as previously disclosed
herein or in the Company’s SEC Filings (as defined below), the Company
represents and warrants to each of the Purchasers that:

 

(a)          The Company is a corporation duly organized and validly existing in
good standing under the laws of the State of Nevada, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect, as defined below. Except as set forth on Schedule
8(a), the Company has no subsidiaries.

 

(b)          (i) The Company has the requisite corporate power and authority to
enter into and perform this Subscription Agreement and the Escrow Agreement and
all other documents necessary or desirable to effect the transactions
contemplated hereby (collectively the “Transaction Documents”) to which it is a
party and to issue the shares of Common Stock comprising the Units (the
“Shares”), the Investor Warrants and the Warrant Shares, if any (the Shares, the
Investor Warrants and the Warrant Shares are collectively referred to herein as
the “Securities”), in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Securities have been duly
authorized by the Company’s Board of Directors (the “Board of Directors”) and no
further consent or authorization is required by the Company, the Board of
Directors or the Company’s stockholders, (iii) the Transaction Documents will be
duly executed and delivered by the Company, (iv) the Transaction Documents when
executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c)          The authorized and outstanding capital stock of the Company is
described on Schedule 8(c) attached hereto. Except as set forth on Schedule 8(c)
or as contemplated by the Transaction Documents, there are no subscriptions,
convertible securities, options, warrants or other rights (contingent or
otherwise) currently outstanding to purchase any of the authorized but unissued
capital stock of the Company. Except as set forth in Schedule 8(c) or as
contemplated by the Transaction Documents, the Company has no obligation to
issue shares of its capital stock, or subscriptions, convertible securities,
options, warrants, or other rights (contingent or otherwise) to purchase any
shares of its capital stock or to distribute to holders of any of its equity
securities, any evidence of indebtedness or asset. No shares of the Company’s
capital stock are subject to a right of withdrawal or a right of rescission
under any applicable securities law. Except as set forth in Schedule 8(c), there
are no outstanding or authorized stock appreciation, phantom stock or similar
rights with respect to the Company. To the knowledge of the Company, except as
described in Schedule 8(c) or otherwise contemplated by this Subscription
Agreement, there are no agreements to which the Company is a party or by which
it is bound with respect to the voting (including without limitation voting
trusts or proxies), registration under any applicable securities laws, or sale
or transfer (including without limitation agreements relating to pre-emptive
rights, rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of the Company. Except as provided in Schedule 8(c), to the knowledge
of the Company, there are no agreements among other parties, to which the
Company is not a party and by which it is not bound, with respect to the voting
(including without limitation voting trusts or proxies) or sale or transfer
(including without limitation agreements relating to rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of the Company.

 



11

 

 

(d)           The Units, the Shares, the Investor Warrants and the Warrant
Shares are duly authorized and, upon issuance in accordance with the terms
hereof, shall be duly issued, fully paid and nonassessable, are free from all
taxes, liens and charges with respect to the issue thereof.

 

(e)          The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation of the Company (the “Articles of Incorporation”), any certificate
of designations of any outstanding series of preferred stock of the Company or
the By-Laws of the Company (the “By-Laws”) or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected except for those which could not reasonably be expected to
have a material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company (a
“Material Adverse Effect”). Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under its Articles of Incorporation or By-Laws. Except those
which could not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company.
The business of the Company is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity, except to the extent it could reasonably be expected not to have a
Material Adverse Effect. Except as specifically contemplated by this
Subscription Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Subscription Agreement or the
Escrow Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.

 

(f)          Since September 27, 2011, the Company has filed (and, except for
certain Current Reports on Form 8-K), has timely filed (subject to 12b-25
filings with respect to certain periodic filings) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”). The SEC Filings are available to the Purchasers via the SEC’s
EDGAR system. As of their respective dates, the SEC Filings complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Filings, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the audited financial statements of the Company included in the Company’s
SEC Filings for the fiscal years ended December 31, 2011 and December 31, 2010,
and the subsequent unaudited interim financial statements included in the
Company’s SEC Filings (collectively, the “Financial Statements”) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements were prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings. No other information provided by or on behalf of the
Company to the Purchaser including, without limitation, information referred to
in this Subscription Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 



12

 

 

(g)          There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending against or affecting the Company, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Subscription Agreement or any of the documents
contemplated herein, or (ii) have a Material Adverse Effect.

 

(h)          The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to this
Subscription Agreement and the transactions contemplated hereby. The Company
further acknowledges that each Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Subscription Agreement and the transactions contemplated hereby and any advice
given by such Purchaser or any of their respective representatives or agents in
connection with this Subscription Agreement and the transactions contemplated
hereby is merely incidental to such Purchaser’s purchase of the Securities. The
Company further represents to the Purchasers that the Company’s decision to
enter into this Subscription Agreement has been based solely on the independent
evaluation by the Company and its representatives.

 

(i)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of any of the Securities.

 

(j)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(k)         The Company is not involved in any labor dispute nor, to the
knowledge of the Company, is any such dispute threatened. None of the Company’s
employees is a member of a union, and the Company believes that its relations
with its one employee are good.

 



13

 

 

(l)          The Company has no proprietary intellectual property. The Company
has not received any notice of infringement of, or conflict with, the asserted
rights of others with respect to any intellectual property that it utilizes.

 

(m)        Environmental Laws. (i) The Company has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company, except for litigation, notices of violations, formal administrative
proceedings or investigations, inquiries or information requests that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Subscription
Agreement, “Environmental Law” means any federal, state or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (A) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (B) air, water and noise pollution; (C)
groundwater and soil contamination; (D) the release or threatened release into
the environment of industrial, toxic or hazardous materials or substances, or
solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(E) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (F) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (G)
health and safety of employees and other persons; and (H) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

(ii)         To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.

 

(iii)        Except to the extent it could reasonably be expected not to have a
Material Adverse Effect, the Company (A) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business and (B) is in compliance with all terms and conditions of any such
permit, license or approval.

 

(n)          The Company does not own any real property. Except as set forth on
Schedule 8(n), the Company has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Company Material Adverse Effect. Except as set forth on
Schedule 8(n), with respect to properties and assets it leases, the Company is
in material compliance with such leases and holds a valid leasehold interest
free of any liens, claims or encumbrances which would have a Material Adverse
Effect.

 

(o)          The Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.

 



14

 

 

(p)          Except as set forth in Schedule 8(p), the Company has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. Except as set forth in Schedule 8(p), there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction and the officers of the Company know of no basis for any such
claim.

 

(q)          Except as set forth in Schedule 8(q) and except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

(r)          The Company is not obligated to offer the securities offered
hereunder on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former stockholders of the Company,
underwriters, brokers, agents or other third parties.

 

(s)          The Company acknowledges that the Purchasers are relying on the
representations and warranties made by the Company hereunder and in the
Company’s SEC Filings and that such representations and warranties are a
material inducement to the Purchasers purchasing the Units. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Purchasers would not enter into this Subscription Agreement.

 

(t)           The Company does not have any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Subscription Agreement, except for applicable
brokerage and consulting fees.

 

9. Indemnification.  The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent, and their respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.

 

10. Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 



15

 

 

11. Modification.  This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

12. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at 2365 Iron Point Road, Suite 190,
Folsom, CA 95630, Attn: Guy A. Archbold, CEO, with a copy to Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022, Attn: Scott
E. Rapfogel, Esq., or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 12). Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

 

13. Assignability.  This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the shares of Common Stock or the Investor
Warrants shall be made only in accordance with all applicable laws.

 

14. Applicable Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.

 

15. Arbitration/Mediation. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS SUBSCRIPTION
AGREEMENT SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN
PERTAINING TO FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw
york. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE ENTERED IN THE
SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT HAVING JURISDICTION
OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES
AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE
UPON THEM. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL
PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE
ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR TO FILING AN ARBITRATION, THE
PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST
BY SUBMITTING THE MATTER FOR RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL
PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY ALL PARTIES. THE MEDIATION
WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, ON AN EXPEDITED
BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH
MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE ARBITRATION SHALL
TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK, ON AN EXPEDITED
BASIS.

 



16

 

 

16. Blue Sky Qualification.  The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

 

17. Use of Pronouns.  All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

18. Piggyback Registration Rights.  If the Company at any time proposes to
register any of its securities under the Securities Act for sale to the public,
whether for its own account or for the account of other security holders or
both, except with respect to registration statements on Form S-4, S-8 or another
form not available for registering (i) shares of Common Stock included in the
Units and (ii) the Investor Warrant Shares (collectively, the “Registrable
Securities”) for sale to the public, provided the Registrable Securities are not
otherwise registered for resale by the Purchasers pursuant to an effective
registration statement, each such time it will give at least ten (10) days’
prior written notice to each record holder of Registrable Securities of its
intention so to do. Upon the written request of the holder, received by the
Company within ten (10) days after the giving of any such notice by the Company,
to register any of the Registrable Securities not previously registered, the
Company will cause such Registrable Securities as to which registration shall
have been so requested to be included with the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
required to permit the sale or other disposition of the Registrable Securities
so registered by the holder of such Registrable Securities; provided that the
holder provides the Company in writing with such information regarding the
holder and such holder’s securities ownership as the Company may reasonably
request in connection with preparing a registration statement. In the event that
any registration pursuant to this Section 18 shall be, in whole or in part, an
underwritten public offering of Common Stock of the Company, the number of
shares of Registrable Securities to be included in such an underwriting may be
reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the holder in writing
of any such reduction. Notwithstanding anything to the contrary herein, the
Company may withdraw or delay or suffer a delay of any registration statement
referred to in this Section 18 without thereby incurring any liability to the
holders. Further, the foregoing piggyback registration rights shall not apply to
any Registrable Securities that may be sold under the Securities Act without
volume limitations either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period.

 



17

 

 

19. Confidentiality.  The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

 

20. Miscellaneous.

 

(a) This Subscription Agreement, together with the attached Exhibits constitute
the entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the shares of Common Stock and Investor Warrants contained in the
Units.

 

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(a) This Subscription Agreement may be executed in one or more counterparts each
of which may be executed by less than all of the parties and shall be deemed an
original, but all of which shall together constitute one and the same
instrument, enforceable against the parties actually executing such
counterparts. The exchange of copies of the Subscription Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Subscription Agreement as to the
parties and may be used in lieu of the original Subscription Agreement for all
purposes. Signatures of the parties transmitted by facsimile or in pdf format
shall be deemed to be their original signatures for all purposes.

 



18

 

 

(b) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(c) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



19

 

 

To subscribe for Units in the private offering of Rackwise, Inc.:

 

1.Date and Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.

 

2.Complete and Sign the Anti-Money Laundering Information Form.

 

3.Initial the Accredited Investor Certification page attached to this letter.

 

4.Complete and Sign the Investor Profile.

 

5.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number: 212.400.6901

Telephone Number: 212.400.6900

Attention: Kathleen Rush

Email: klr@gottbetter.com

 

6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of “CSC Trust Company of Delaware,
as Escrow Agent for Rackwise, Inc.” and should be sent to CSC Trust Company of
Delaware, Little Falls Centre One, 2711 Centerville Road, Wilmington, DE 19808,
Attention: Alan R. Halpern.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of PPO
Units you are offering to purchase according to the following instructions:

 



  Bank Name: PNC Bank   300 Delaware Avenue   Wilmington, DE 19899   ABA Routing
Number: 031100089   Account Name: CSC Trust Company of Delaware   Account
Number: 5605012373   Reference: Rackwise, Inc.; 79-1782; [insert Purchaser’s
name]   Escrow Agent Contact: Alan R. Halpern

 



20

 



 

RACKWISE, INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of __________ ($__________) at a price of $0.15 per Unit (NOTE: to be
completed by Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser): __________________

 

--------------------------------------------------------------------------------

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

            Print Name(s)   Social Security Number(s)             Signature(s)
of Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

            Name of Partnership, Corporation, Limited Liability Company or Trust
  Federal Taxpayer Identification Number       By:      

Name:

Title:

  State of Organization       Date   Address      

RACKWISE, INC.

a Nevada corporation

 

          By:         Authorized Officer          

--------------------------------------------------------------------------------

 



21

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 



22

 



 

 [gottbetter.jpg]

MEMBER: FINRA, SIPC

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 



INVESTOR NAME: ________________________________________________     LEGAL
ADDRESS: ________________________________________________      
________________________________________________ SSN# or TAX ID#   OF INVESTOR:
________________________________________________     FOR INVESTORS WHO ARE
INDIVIDUALS:    



YEARLY INCOME:  _________________ AGE:  _________    



NET WORTH (excluding value of primary residence):  ____________________    
OCCUPATION:   ___________________________________________________     ADDRESS OF
EMPLOYER: __________________________________________    
    __________________________________________     INVESTMENT OBJECTIVE(S): 
 ______________________________________



 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 

Signature:  _________________________________

 

Print Name:  _______________________________

 

Title (if applicable):  _________________________

 

Date:  ____________________________________

 

 



488 Madison Ave., 12th Fl., New York, NY 10022-5718

T 212.400.6990              F 212.400.6999



 



23

 

 

RACKWISE, INC.

ACCREDITED INVESTOR CERTIFICATION

 

       

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

          Initial   ______   I have a net worth (including homes, furnishings
and automobiles, but excluding for these purposes the value of my primary
residence) in excess of $1 million either individually or through aggregating my
individual holdings and those in which I have a joint, community property or
other similar shared ownership interest with my spouse.           Initial  
______   I have had an annual gross income for the past two years of at least
$200,000 (or $300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.          
Initial   ______   I am a director or executive officer of Rackwise, Inc.      
           

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

          Initial   ______   The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above.           Initial   ______   The investor certifies that it is a
partnership, corporation, limited liability company or business trust that has
total assets of at least $5 million and was not formed for the purpose of
investing in the Company.           Initial   ______   The investor certifies
that it is an employee benefit plan whose investment decision is made by a plan
fiduciary (as defined in ERISA §3(21)) that is a bank, savings and loan
association, insurance company or registered investment adviser.          
Initial   ______   The investor certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of this Agreement.          
Initial   ______   The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors.           Initial   ______  
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.           Initial   ______   The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
          Initial   ______   The investor certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
          Initial   ______   The investor certifies that it is a trust with
total assets of at least $5,000,000, not formed for the specific purpose of
investing in the Company, and whose purchase is directed by a person with such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment.           Initial
  ______   The investor certifies that it is a plan established and maintained
by a state or its political subdivisions, or any agency or instrumentality
thereof, for the benefit of its employees, and which has total assets in excess
of $5,000,000.           Initial   ______   The investor certifies that it is an
insurance company as defined in §2(13) of the Securities Act of 1933, as
amended, or a registered investment company.

 



24

 

 

       

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

          Initial   ______  

The investor is not a “U.S. Person” as defined in Regulation S; and specifically
the investor is not:

 

A. a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

B. a partnership or corporation organized or incorporated under the laws of the
United States;

 

C. an estate of which any executor or administrator is a U.S. Person;

 

D. a trust of which any trustee is a U.S. Person;

 

E. an agency or branch of a foreign entity located in the United States;

 

F. a non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

 

G. a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

 

H. a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

And, in addition:

 

I. the investor was not offered the securities in the United States;

 

J. at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 

K. the investor is purchasing the securities for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

 



25

 

 

RACKWISE, INC.

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:   Home Fax:   Home Email:
  Employer:   Employer Street Address:   Employer City, State & Zip Code:   Bus.
Phone:   Bus. Fax:   Bus. Email:   Type of Business:   (PLACEMENT AGENT) Account
Executive / Outside Broker/Dealer:   If you are a United States citizen, please
list the number and jurisdiction of issuance of any other government-issued
document evidencing residence and bearing a photograph or similar safeguard
(such as a driver’s license or passport), and provide a photocopy of each of the
documents you have listed.   If you are NOT a United States citizen, for each
jurisdiction of which you are a citizen or in which you work or reside, please
list (i) your passport number and country of issuance or (ii) alien
identification card number AND (iii) number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard, and provide a photocopy of each of these
documents you have listed.  These photocopies must be certified by a lawyer as
to authenticity.       Section B – Certificate Delivery Instructions      
Please deliver certificate to the Employer Address listed in Section A.    
Please deliver certificate to the Home Address listed in Section A.     Please
deliver certificate to the following address:     Section C – Form of Payment –
Check or Wire Transfer       Check payable to CSC Trust Company of Delaware , as
Escrow Agent for Rackwise, Inc.     Wire funds from my outside account according
to the “How to subscribe for Units” Page.     The funds for this investment are
rolled over, tax deferred from __________ within the allowed 60 day window.  
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 

 

      Investor Signature   Date                                                
                         

 



26

 

 

EXHIBIT A

 

Form of Investor Warrant

 

[See Exhibit 4.10]

 



27

 

 

EXHIBIT B

 

Escrow Agreement

 

[See Exhibit 10.25]

 



28

